Citation Nr: 1209052	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-44 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral lower extremity neuropathy, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to an evaluation in excess of zero percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2008 rating decision of the VA Regional Office in Portland, Oregon, that among other things, denied service connection for type II diabetes mellitus, peripheral neuropathy of the right and left lower extremities, and nerve damage of the right and left ears.  

By rating action dated in July 2011, service connection for bilateral hearing loss disability (claimed as right and left ear nerve damage) was granted.  This is the full grant of this benefit on appeal and it is no longer for appellate consideration.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts a claim of entitlement to service connection for diabetes mellitus, type II, related to herbicide exposure in Okinawa, Japan.  Diabetes mellitus, type II, is a disease which is presumed by VA to be caused by exposure to herbicides.38 U.S.C.A. § 1116(a)(2) (West 2002);38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).

The Veteran contends that she served at Kadena Air Force Base in Okinawa where herbicides/Agent Orange were used to control the vegetation.  She avers that her type II diabetes should therefore be presumed to be the result of exposure to Agent Orange for which service connection should be granted.  The appellant also maintains that she has lower extremity peripheral neuropathy that is secondary to type II diabetes for which service connection is also warranted.  

The Veteran's personnel records indicate that she was stationed in Okinawa between September 1970 and June 1971.  She did not serve in Vietnam or Korea.  In this regard, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail, and that a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If the exposure is not verified, a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  In this case, it does not appear that the latter action was undertaken by the RO, and that the former is inadequate.  The Board concludes that this matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual.

Initially, the Board observes that although a statement of the Veteran's claimed herbicide exposure was sent to the Compensation and Pension Service by e-mail, and information indicating that a review of Department of Defense inventory of herbicide operations was received, the response was generally broad and lacked attribution.  In other words, the source of the information is not documented, nor are the specific locales or circumstances listed where herbicides were present.  The Board finds that this information is inadequate and that a more detailed response should be submitted, to include the actual Department of Defense inventory list.  

The record reflects that after receipt of the response cited above in which herbicide exposure was not found, the RO failed to submit information regarding the Veteran's claimed herbicide to the JSRRC for verification.  This must be accomplished.

The Court of Appeals for Veterans Claims (Court) has held that evidentiary development procedures as provided for in VA's Adjudication Procedure Manual are binding. See Patton v. West, 12 Vet.App. 272, 282 (1999) (holding that the Board failed to comply with the duty to assist requirement when it failed to remand the case for compliance with the evidentiary development outlined in M21-1).  

Additionally, the Board observes that in a July 2002 determination notice, as well as in a letter from the appellant in October 2002, it was indicated that she received of Social Security disability income.  The Court has held that Social Security Administration records may be relevant to the issue at hand.  VA has a duty to acquire a copy of the decision granting Social Security benefits, and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet.App. 163 (1998); Hayes v. Brown, 9 Vet.App. 67 (1996); Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).

The Board would also point out that as indicated in the INTRODUCTION section of this decision, service connection for bilateral hearing loss disability was granted during the pendency of this appeal.  In a communication received in December 2011, the Veteran has filed a timely notice of disagreement with the noncompensable rating assigned for that disorder.  In view of such, she must be issued a statement of the case. See 38 C.F.R. § 19.30 (2011); Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case to the Veteran on the issue of entitlement to an evaluation in excess of zero percent for bilaterally hearing loss disability.  .

2.  Contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case, and the medical documentation relied upon for the award of disability benefits. 

3.  Provide the Veteran proper notice with respect to the claims based on herbicide exposure.  In particular, this notice must include the procedural steps to verify such exposure as outlined in the M21-1MR. 

4.  The Compensation and Pension Service should provide a more detailed response pertaining to the Department of Defense inventory of herbicide operations, to include a list of locations and circumstances of usage, as well as the specific source of such information.  

5.  If the Department of Defense review does not confirm the Veteran's exposure to herbicides, all associated documents should be sent to the JSRRC or other appropriate organization for verification.  If unable to provide such information, they should be asked to identify the agency or department that could provide such information and the RO/AMC should accordingly conduct follow-up inquiries.

6.  After taking any further development deemed appropriate, readjudicate the claims.  If a benefit is not granted, provide the appellant and her representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


